                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              May 21, 2019
                          UN ITED STA TES D ISTRICT COURT
                                                                           David J. Bradley, Clerk
                           SOU THERN D ISTR ICT OF TEX AS
                                GM V ESTON D IW SION

BRIAN M ILLER

             Plaintiff.

V S.                                          CIV IL A CTION N O .3:18-CV-00284

CITY OF TEX AS CITY ,TEX A S;eta1.

             D efendants.


                  M EM O R AN DU M A ND REC OM M END A TIO N

       Pending beforethe CourtisCity ofTexas City'sM otion to D ism issPlaintiff sFirst

Amended Complaint(tdM otion to Dismiss''). Dkt,15. Thismotion wasreferred to this
Courtby U nited States D istrict Judge George C.H anks,Jr. See Dkt.25. A fter careful

consideration of the pleadings and applicable law ,the CourtREC O M M END S thatthe

M otion to D ism issbe G R AN TED .
                             FA CTUA L ALLEGA TIO N SI

       On theevening ofOctober8,2017,SergeantB.M acik ($$M acik'')and OfficerR.
Dricks (GçDricks'') of the TexasCity Police Departmentarrested PlaintiffBrian M iller
(ççM i11er'')afteracarchase.Thepursuitendedwhen Millerparkedhiscarinhisfather's
driveway,exitedthevehicle,and1ay facedown ontheground.Dricksjumped ontop of
M illerand clubbed M iller on the head w ith the buttofhis loaded gun,causing M iller to

m oan in pain, D ricks clubbed M iller two additional tim es in the presence of M acik,

resultinginM illersufferingabrokenjaw andconcussion'
                                                   .W hileM illerwrithedinagony
on the pavem ent,M acik tased him ,causing additionalpain.

       M iller sled this lawsuitagainst Texas City,M acik,and Dricks,asserting claim s

under42 U .S.C.j 1983 forviolations ofhis constitutionalrights. Specifically,M iller
assertsthatSsgtlhere isa pattern and practice ofexcessiveforceand condoning excessive
force.'' f#.at 5. M iller also argues thatTexas City has failed to train officers on how to

properly use force on individuals during an arrest. S'This pattern and practice,''M iller




1Thebackgroundfactsaretakenfrom Plaintiff's1stAmendedOriginalComplaint(Gdcomplainf')
(Dkt.14)andareacceptedastrueforpup osesofrulingonthisM otiontoDismiss.SeeMartinK
Eby Constr.Co.v.DallasAreaRapidTransit,369 F.3d 464,467 (5th Cir.2004)(inreviewinga
Rule 12(b)(6)motion to dismiss,acourtStacceptsal1well-pleaded factsastrue,viewingthem in
thelightmostfavorableto theplaintiff')(internalquotationmarksandcitationomitted).Cityof
Texas City (Ct-l-exas City'')filed itsM otion to Dismiss on December 31,2018. See Dkt.15.
Subsequently,M illerrequested the opporttm ity to add anew defendant. On January 15,2019,this
Courtissued ascheduling orderallowing M illerto file asecond nm ended complaintto add anew
defendant. To preventthe need forTexasCity to file an nm ended m otion to dism iss,thisCourt
orderedM illernotto addanyadditionalfactualallegationswith respecttoTexasCityinthesecond
nmendedcom plaint.SeeDkt.19.Accordingly,theComplaintandthesecond nm ended complaint
contain the snm e allegationsw hen itcom esto Texas City.
asserts,ûsw as ratified by Texas City Police D epartm entw hen the departm entdeterm ined

thatthe ofscers'actionsw ere consistentw ith departm entpolicy.'' D kt.14 at4.

      ln response to the Com plaint,Texas City seeks the dism issal of a11 of M iller's

clairns.

                             RULE 121 )46)STANDARD
      FederalRule ofCivilProcedure 12(b)(6) allowsparties to seek dismissalofa
law suitforfailureto state a claim upon which reliefm ay be granted. A m otion to dism iss

underRule 12(b)(6)teststhe suffciency ofthe complaintagainstthe legalstandard set'
forth in Rule 8,requiring $ûashortand plain statem entofthe claim showingthatthepleader

isentitledtorelief.''FED.R.CIV.P.8(a)(2).çd'
                                           l'osurviveamotiontodismiss,acomplaint
m ustcontain sufficient factualm atter,accepted as true,to Cstate a claim to reliefthatis

plausibleon itsface.'''Ashcro.ftv.Iqbal,556U.S.662,678(2009)(quotingfe//WflCorp.,

  Twombly,550 U.S.544,570 (2007)). Cr etermining whethera complaintstates a
plausible claim forreliefEisl...acontext-specifictask thatrequiresthe reviewing court
todraw on itsjudicialexperienceandcommon sense.''Iqbal,556 U.S.at679 (citation
omitted).
      When conducting itsinquiry,theCourtSGacceptgsja11well-pleadedfactsastrueand
viewgsjthose factsin the lightmostfavorable to the plaintiff.'' Bustos v.MartiniClub,
Inc.,599 F.3d 458,461(5th Cir.2010)(internalquotation marksand citation omitted).
$E(A)well-pleadedcomplaintmayproceedevenifitstrikesasavvyjudgethatactualproof
of gthe allegedq facts is improbable,and that a recovery isvery remote and unlikely.''
Twombly,550U.S at556 (internalquotation marksandcitation omitted).Itisimportant
tohighlightthatamotionto dismissunderRule 12(b)(6)isttviewedwith disfavorandis
rarely granted.''Harringtonv.StateFarm (î Cas.Co.,563F.3d 141,147 (5th Cir.2009)
(internalquotation marksandcitationomitted).
       Csllln deciding amotion todism issforfailureto stateaclaim ,courtsmustlim ittheir
inquiry to the facts stated in the complaint and the docum ents either attached to or

incoporatedin thecomplaint.''fovelacev.SoftwareSpectrum Inc.,78F.3d 1015,1017
(5thCir.1996).2
                                SECTIO N 1983 LIABILITY

       Gtsection 1983 provides aprivate cause ofaction againstthose w ho,undercolorof

law ,deprive a citizen ofthe United StatesofGany rights,privileges,orim m unitiessecured

bytheConstimtion andlaws.'''Goodmanv.HarrisCy ,571F.3d388,394-95(5thCir,
2009)(quoting42U.S.C.j1983). ItiswellestablishedthatCdmunicipalitiescannot(bqe
held liableon arespondeatsuperior(orvicariousliabilityqbasis,i.e.,amunicipalitycannot
be held liable sim ply because one of its em ployees violated a person's federalrights,''

Vanskiverv.Cityofseabrook,No.1-1-17-3365,2018W L 560231,at*2(S.D.Tex.Jan.24,
2018)(citation omitted).SeealsoM onellv.Dept.ofsoc.Servs.oftheCffy ofN Jr,436
U.S.658,694(1978)(C(gA1localgovernmentmaynotbesuedunderEsection)1983foran
injury inflicted solely by itsemployeesoragents.'').AstheFifth Circuithasexplained:
Sdlaqmunicipality isalmostneverliable foran isolated unconstitutionalacton thepal4 of


2 Texas City attaches to its M otion to Dism iss a D ecem ber 28, 2017 letteraddressed to M iller.
Thisdocum entisneither attached to norincorporated in the Com plaint. A lthough M illerdoesnot
objectto theintroduction oftheDecember28,2017letter,theCourtdoesnotconsidertheletler
w hen deciding the M otion to D ism iss.
                                               4
an em ployee;itisliable only foractsdirectly attributableto ittthrough som e officialaction

orimprimatur.'''Petersonv.CityofFortWorth,588F.3d838,847(5thCir.2009)(quoting
Piotrowskiv.CityofHouston,237F.3d567,578(5thCir.2001)).
      To state aviable Section 1983 claim,ttlajplaintiffmustidentify:ç(1)an offcial
policy(orcustom),ofwhich(2)apolicymakercanbechargedwith actualorconstructive
knowledge,and (3)a constitutionalviolation whose Smoving force'is thatpolicy or
custom,'''Vallev.CityofHouston,613F.3d536,541-42(5th Cir.2010)(quotingPineda
v.CityofHouston,291F.3d325,32(5thCir.2002:.Thecrux ofTexasCity'sM otionto
D ism issfocuseson the firstprong:isthere an offcialpolicy orcustom ? A n officialpolicy

orcustom can be found in two form s:

      1,A policy statem ent, ordinance,regulation,or decision that is officially
      adopted and prom ulgated by the m unicipality'slaw m aldng officersorby an
      ofscialto w hom the lawm akershave delegated policy-m aking authority;or

      2.A persistent,w idespread practice of city officials or em ployees,which,
      although notauthorized by officially adopted and prom ulgated policy,is so
      com m on and w ell settled as to constitute a custom that fairly represents
      m unicipalpolicy.

Burgev.St.TammanyPar.,336F.3d363,369(5thCir.2003)(quotingBennettv.Cityof
Slidell,735 F.2d 861,862 (5th Cir.1984:. ((To proceed beyond thepleading stage,a
com plaint's (description of a policy or custom and its relationship to the underlying

constim tionalviolation .-..cannotbe conclusory;itm ustcontain specifc facts.'''Pepa v.

City ofRioGrandeCïfy,879F.3d613,622(5th Cir.2018)(quotingSpillerv.City ofTex.
Cf/.y,PoliceDep '
                t,130F.3d 162,167 (5th Cir.1997:.
A.    POLICY LIABILITY

      Texas City contends thatthe Com plaintis deficientbecause there are (çinsufficient

facts to establish that any of Texas City's custom s,policies, practices, or procedures

resulted in aviolation ofM r.M iller'sconstitutionalrights.''D kt.23 at5.TheCourtagrees

and findsthatthe Com plaintfails to identify any specifc factsthatplausibly suggestthat

Texas City has any policy orcustom thatresulted in a constitm ionalviolation.

      The Complaint merely alleges ûGrtjhe City of TexasCity has a custom,policy,
practice,and procedureofusing excessive force on individuals''and Ssgtlhereisapattern
and practice of excessive force and condoning excessive force.'' D kt.14 at4. M iller's

allegations are generaland conclusory and do notm eetthe bare pleading requirem entsof

Twom bly and Iqbal. M iller fails to identify a policy statem ent fonnally adopted by an

offcialpolicym aker. M oreover,M illerdoesnotdescribe w ith any specificity the alleged

custom atissue in this case and neverprovides any factualsupportforthe bald accusation

thatthere is a custom . H ow w idespread isthe purported custom ? W hatother cases or

sim ationsprovide supportforthe naked assertion thatthere is a custom ? These questions

rem ain unansw ered and thatisfatalto M iller'sclaim .(T hesim pleallegation thata Cpolicy

orcustom 'existed,w ithoutreferenceto a specificpolicy orcustom ,isprecisely the sortof

fonnulaic pleading that does notpass m uster under Iqbal.'' D oe v.H arris Cfy.,751 F.

App'x 545,550(5thCir.2018)(citingIqbal,556U.S.at678). Theonly factualsupport
offered forthe allegation thatapolicy orcustom existed isw hathappened toM illerhim self.

dtlfthis gcqourtwere to treatthisallegation as sufficient,itwould collapse municipal
liabilityunderj 1983into respondeatsuperior,which (theCourtjplainly m ay notdo.''1d.
       A recentdecision from the N orthern D istrictofTexasprovidesguidance on how to

evaluategeneraland conclusory allegationsin aSection 1983 case. SeeMay v.City of
Arlington,No.3:16-CV-1674-L,2019 W L 1275226,(N,D.Tex.M ar.20,2019). The
districtcourtin M ay observed:

       Theallegations(intheplaintiffscomplaintjregardingmunicipalpolicy are
      conclusory and extrem ely shorton specificity,and underscore thepaucity of
      specificallegationsregarding m unicipalliability. Conclusol'y statem entsare
      not specific facts, and the description of the allegedly unconstitutional
      policies or custom s of the City and their relationship to the alleged
      underlying constitutionalviolation are notspecific.

      A s stated before,Plaintiffs'allegations by and large are quite generaland
      conclusory, and do not m eet the pleading requirem ents of Twom bly and
      Iqbal, or w hat is necessary to state a claim for m unicipal liability.
      Conclusions are notprohibited,butthere m ustbe sufficientfactualbases to
      support the conclusions. W hile Plaintiffs have liberally sprinkled their
      Second A m ended Com plaintw ith the correct legalbuzzwords,the use of
      such w ords alone w illnot state a claim upon which relief can be granted.
      H ere,the allegations againstthe City,forthe m ostpal't,are no m ore than a
      form ulaic recitalof som e ofthe elem ents necessary to establish m unicipal
      liability.

1d.at*5. Applying this analysisto the presentcase leads to the unescapable conclusion

thatthe boilerplate allegations found in M iller's Com plaint fallfar shortof providing a

basisto im pose m unicipalliability underSection 1983.3




3M illerarguesthatthebystanderliability claim sagainsttheindividualdefendantsshouldproceed.
This argumentmissesthe mark as no bystander liability claim has been broughtagainstTexas
City. The bystander liability claim s willproceed against the individualdefendants since the
individualdefendantshave notmoved to dism issthe Complaint,butthatdoesnotimpactTexas
City'sargum entsw hen itcom esto dism issal.
                                             7
B.     FAILURE TO TRM N

      N ext,TexasCity seeksto dism issM iller'sfailureto train claim because SsM illerhas

notpleaded sufscient facts to im pose m unicipalliability based on any defective training

program orfailure to discipline.'' D kt.15 at14.

       ltisw ell-established thatin som e situations a m unicipality'sfailure to train police

ofscersmaygiverisetoSection 1983 liability.See Wesfallv.Luna,903F.3d 534,552
(5th Cir.2018). Toproperly state a claim forfailuretotrain,M illermustallegefacts
showing:(1)TexasCity'strainingpolicyprocedureswereinadequate;(2)TexasCitywas.
deliberately indifferentin adopting its training policy;and (3) the inadequate training
policydirectlycausedM iller'sinjuries.SeeSandersm urnsv.Cityofplano,594F.3d366,
381(5thCir.2010).
      tlln order for liability to attach based on an (inadequate training'claim ,a plaintiff

m ustallege w ith specificity how a particular training program is defective.'' Zarnow v.

City of Wichita Falls,614 F.3d 161,170 (5th Cir.2010) (quoting Roberts v.City of
Shreveport,397F.3d287,293(5th Cir.2005)).Here,theComplaintdoesnotidentify a
particular training program thatis allegedly defective,nor explain how such a training

program isdeficient. M illerm erely allegesSG-l-exas City has a custom ,policy,practice and

procedureof...notdisciplining ortraining officersadequately.'' Dkt.14 at4.Thisbare-

boned allegation isinsufficient. Threadbare allegations and recitations ofthe elem ents of

a cause ofaction w illnotsufficeto defeata m otion to dism iss. SeeIqbal,556 U .S.at678.

M illerm akesonly general,vagueallegationsand hasoffered no factsoranalysisto support

hisclaim .Atthevery least,M illerm ustexplain how TexasCity failed to train itsofficers.
W ithoutfactsto plausibly dem onstrate any inadequacies in TexasCity'straining policies,

M iller'sfailuretotrainclaim mustbedismissed.SeeZarnow,614F.3dat170(affrming
the districtcourt's decision to granta m otion to dism issw hen plaintifffailed to show the

city'straining practiceswere inadequatel;Fridge v.City of Marksville,No.1:15-CV-
01998,2019'WL 1923445,at*6 (W .D.La.Apr.8,2019)(grantingamotionto dismiss
w hen plaintiff failed to identify any specific inadequacies in the training m aterials or

procedures);Juarezv.Pizana,No.3:17-CV-00368-KC,2018W L 3769431,at*4(W .D.
Tex.June25,2018)(same);Bryanv.City ofDallas,188F.Supp.3d611,621(N.D.Tex.
2016)(same).
      Additionally,M illerhas notproperly alleged that Texas City's failure to train its

police officers amounted to deliberate indifference. ç(t(Dqeliberate indifference' is a
stringentstandard offault,requiring proofthata m unicipalactordisregarded a know n or

obviousconsequenceofhisaction,''Bd.of Comm 'rsofBlyan C@ v.Brown,520U.S.
397,410 (1997). In afailureto train context,deliberateindifferencegenerally requiresat
leasta pattern ofsim ilarviolationsarising from training thatisso clearly inadequate asto

be obviously likely to resultin a constitutionalviolation. See Thompson v.Upshur C/y.,

245F.3d447,459 (5th Cir.2001)(tcproofofmorethan asingleinstanceofthelack of
training or supervision causing a violation of constitutionalrights is norm ally required

beforesuchlack oftrainingorsupervision constitutesdeliberateindifference.'')(citations
omitted). To satisfy the deliberate indifference elementofafailureto train claim,M iller
must,therefore,allege(çatleastapatternofsimilarviolations.''1d.(citation omitted).He
hasnotdone so. Rem arkably,the Complaintincludesno allegations ofany priorincident
sim ilarto the car chase and arrestin this law suit. A s a result,the Courtfinds thatM iller

hasfailed to properly state a failureto train claim .

C.     R ATIFICATION

       Last,butnotleast,M iller allegesthatTexas City is liable forthe offcers'conduct

under atheory ofratification. The Complaintcontainsjusttwo sentencesaddressing
ratiscation:Sçgtjhe actions ofDricks an'd M acik were determined to be consistentwith
departmentpolicy afteran (lnternalAffairsDepartmentqinvestigation,thereby ratifying
thebehaviori''andSçgtjhispattern andpractice (ofexcessiveforceandcondoning excessive
forceqwasratiied by TexasCity PoliceDepartmentwhenthedepartmentdeterminedthat
                                                        !
the officers'actionswere consistentw ith departm entpolicy.'' D kt.14 at3-4.

       The ratification theory of m unicipalliability can be traced to the Suprem e Court

caseCityofst.Louisv.Praprotnik,485U.S.112(1988).InPraprotnik,apluralityofthe
Suprem e Courtrecognized ($a scenario in which a m unicipality could be held liable for a

singleepisodeofconductinitiatedbyanon-policymakeremployee.''M ilam v.Cityofsan
Antonio,113F.App'x622,626(5thCir.2004).TheSupremeCourtexplained:
       (W jhen asubordinate'sdecision issubjecttoreview bythemunicipality's
      authorized policym akers,they have retained the authority to m easure the
      official's conduct for conform ance w ith their policies. If the authorized
      policym akers approve a subordinate's decision and the basis for it,their
      ratification would be chargeableto them unicipality becausetheirdecision is
      final.

Praprotnik,485 U .S.at127.TheFifth Circuithasrecently held thatthe ratification theory

isan appropriatebasisforimposing m unicipalliability only in tEextrem efactualsituations.''

Davidsonv.City ofstafford,848F.3d384,395(5th Cir.2017)(citationsomitted).
       A lthough the scope ofthe ratification theory is notalw ays clearly defined,there is

no question thatttpolicym akersw ho sim ply go along with a subordinate's decision do not

thereby vest Gnalpolicym aking authority in the subordinate,nor does a m ere failure to

investigate the basis of a subordinate's discretionary decisions am ount to such a

delegation.''M ilam,l13F.App'xat627(internalquotationmarks,brackets,andcitation
omitted).Similarly,tsapolicymakerwhodefendsconductthatislatershowntobeunlawful
does notnecessarily incur liability on behalfofthe m unicipality.'' Peterson,588 F.3d at

848(citingCoonv.Ledbetter,780F.2d1158,1161--62(5thCir.1986:.Theselimitations
on m unicipalliability a(evitalto preventthe ratification theory from becom ing atheory of

respondeatsuperior,a conceptthe Supreme Courthas expressly rejected. SeeBd.of
Comm '
     rsofBryan Cf/y,520U.S.at403 (alocalgovernmentalentity isnotvicariously
liableunderSection 1983 foritsemployees'conductl;Praprotnik,485U.S.at126($(1fthe
m ereexercise ofdiscretion by an employee could giverise to a constim tionalviolation,the

resultwouldbeindistinguishablefrom respondeatsuperiorliability.'').
      TheFifth Circuit'sopinion in Peterson isinstructive. ln thatcase,Peterson and his

w ife w entoutfora birthday dinner and a nightofdancing. See 588 F.3d at 843. A fter

consum ing severaldrinks,they decided to sleep itoffin theirtruck ratherthan risk driving.

See id. Security guardsnoticed the tw o sleeping in the truck and called thepolice. See id.

W hen thepolice officers arrived,they tried to rousethetw o individuals. See id. Peterson,

stillasleep and disoriented,kicked atone ofthe officers and told her to leave him alone.

See id. The officer grabbed Peterson and instructed him to w ake up and getoutofthe

vehicle. See id. Peterson,apparently stilldozing,hither on the arm . See id. A ccording
to Peterson,the officers dragged him outofthe truck by his clothes and w restled him to

the ground. See id. Peterson w as aw ake by this point and had ceased struggling,but

ofscershandcuffed him ,yanked him up by the chain,then delivered ahard knee strike to

his thigh. See id. Peterson filed a Section 1983 action againstthe City of FortW orth,

claim ing theofficersused excessive forceto restrain him .See id.at844.

      The districtcourtin Peterson concluded thatthe force w asnotexcessiveunderthe

circum stances and that,even ifthe offcershad violated Peterson'srights,the city w asnot

liablebecause Peterson did notshow thata policy,practice,or custom ofthe city wasthe

m oving forcebehindthe officers'conduct.See /tf at844. On appeal,Peterson arguedthat

the city w asliable because the police chiefratified the employees'conductw hen,afteran

investigation,he concluded thatthe officers had com plied w ith departm entalpolicy. See

id.TheFifthCircuitrejectedPeterson'sargument,notingthatapolicymakerwhodefends
conductthatislatershown to be unlaw fuldoesnotnecessarily incur liability on behalfof

the m unicipality. See id. at 848. According to the Fifth Circuit,Peterson w as notan

Ssextrem e factualcircum stance''in com parison to casesin w hich an egregiousm ishandling

ofdeadly force w entunpunished or altogether unacknow ledged by officials. 1d.at854.

The sam e logic applies with equalforce to this case. See Cam bre v.Sm ith,N o.18-6509,

2018W L6510897(E.D.La.Dec.10,2018)(grantingmotiontodismissandholdingsheriff
not liable for his subordinate officers'alleged use of excessive force under a ratification

theory despite plaintiff s contention thatthe sheriffinvestigated the officers'conductand

determinedthatitcompliedwith departmentalpolicies).
      Even if, as M iller alleges, an internal investigation cleared the ofscers of

w rongdoing,the allegations in the Com plaintare insufficientto properly supporta viable

ratiGcation theory against Texas City. dçW hile the m ere failure to investigate a police

offcer's conduct that allegedly violated a person's Fourth A m endm ent rights cannot

am ountto ratification,the converse m ustalso betnle:Them ere decision to investigateand

exoneratealsocannotamounttoratification.'' Gr@ nv.City ofsugarLand,No.H-18-
3121,2019R 175098,at*12(S.D.Tex.Jan,11,2019).$$Toholdthecityliablebecause
the policymaker concluded that the officers acted appropriately would Eimproperly)
convertliability through ratiscation into respondeat-superior liability.'' 1d.(citation
omitted). M oreover,theratifcation theorymustbeapplied with theunderstanding that
dslplolicymakersalonecancreatemunicipalliability,and soany violation mustbecausally
traceabletothem,notjusttotheirsubordinates.''M ilam,113F.App'x at626.Seealso
Beattie v.Madison Cfy.Sch.Dist.,254 F.3d 595,604 (5th Cir.2001)(refusingto impose
liability based on policym aker's approvalof a subordinate's decision w ithouta showing

that the policym aker had acm al know ledge of the im proper basis of the subordinate's

decisionl;Frairev.City ofArlington,957 F.2d 1268,1278-79 (5th Cir.1992)(holding
thatan unconstitutionalcustom orpolicy Sscannotbeinferred from am unicipality'sisolated

decision notto discipline a single officerfora single incidentofillegality'')(internal
quotationmarksand citationsomitted).Inthepresentcase,therearesimplynosubstantive
allegations to be found anywhere in the Complaint that anyone w ith policym aking

authority on behalf of Texas City ratified the individualofficers'actions. D ism issalis,



                                           13
therefore,appropriate.Thiscase doesnotpresentan Cdextrem e factualsituation''thatm erits

application oftheratifcation theory ofliability underSection 1983.

                                   CO N CLU SIO N

      Forthe reasonsstated above,the CourtREC OM M END S thatTexasCity'sM otion

to D ism issbe G R AN TED .

      The Clerk shallprovide copies of this M em orandum and Recom m endation to the

respectivepartieswhohavefourteendaysfrom thereceiptthereoftofilewrittenobjections
pursuanttoFederalRuleofCivilProcedure72(b)andGeneralOrder2002-13.Failureto
filewrittenobjectionswithinthetimeperiodmentionedshallbaran aggrievedpartyfrom
atlacking the factualGndingsand legalconclusionson appeal.
      SIGN ED                               J#
                atGalveston,Texas,this W      dayofM ay,2019.



                                                  AN DREW M .ED ISON
                                          UN ITED STATES M AGISTR ATE JU DGE
